 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 391 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2004 
Mr. Meehan (for himself, Mr. Simmons, Mrs. Tauscher, Mr. Brady of Pennsylvania, Mr. Cooper, Mr. Turner of Texas, Mr. Smith of Washington, and Mr. Alexander) submitted the following concurrent resolution; which was referred to the Committee on Armed Services
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress concerning the well-being of members of the Armed Forces and calling on the Department of Defense to do its utmost to see that deployed military personnel have the best force protection equipment the Nation can make available, and for other purposes. 
  
Whereas United States military forces continue to be deployed in hazardous operations in Iraq and Afghanistan and elsewhere around the world; 
Whereas the members of the Armed Forces continue to distinguish themselves by their bravery, dedication, and record of achievements; 
Whereas many United States military personnel have been killed or wounded in Iraq as the result of enemy action using improvised explosive devices directed against vehicles; 
Whereas such attacks continue on a daily basis; 
Whereas it is critical that United States forces be able to continue to move around Iraq by vehicle in order both to bring security to Iraq and to help facilitate the reconstruction of Iraq; 
Whereas technology exists that can minimize the effects of improvised explosive devices directed against vehicles; 
Whereas the requirement of the United States Central Command for increased armor protection for vehicles includes 4,398 Up-Armored Humvee vehicles by the end of 2004, of which less than half had been produced as of early March 2004; 
Whereas the requirement of the United States Central Command for add-on armor kits is 8,400 by the end of 2004, of which less than approximately a quarter had been installed as of early March 2004; 
Whereas current production plans are not likely to meet those requirements before the end of 2004; 
Whereas delay in meeting those requirements will continue to place members of the Armed Forces at an elevated risk of death or injury; 
Whereas the Congress, recognizing the urgency of the requirements for increasing the armor protection of forward-deployed vehicles, has repeatedly increased the funding appropriated for that purpose; and 
Whereas although the United States continues to develop and deploy systems to defeat improvised explosive devices, significant risk remains: Now, therefore, be it 
 
That  
it is the sense of Congress that— 
(1)the well-being of the members of the Armed Forces deployed in defense of the Nation is of paramount importance; 
(2)the Department of Defense should do its utmost to see that deployed military personnel have the best force protection equipment the Nation can make available; 
(3)the Department of Defense and the military departments should, using all means at their disposal, increase the ability of currently unarmored vehicles that are deployed forward for operations in Operation Iraqi Freedom and Operation Enduring Freedom to resist improvised explosive devices, such means to include nontraditional production sources and technologies, field-installable kits, and reprogramming of funds; and 
(4)the Department of Defense should immediately release to the military departments all funds that have been authorized and appropriated for the purposes of defeating improvised explosive devices and mitigating their effect on vehicles and that have not previously been released. 
 
